Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 4/27/2022.  
Election/Restrictions
Newly submitted claims 30-34 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 3, 5-7,and 10-29, drawn to a method previously examined, classified in C12F3/10.
II. Claims 30-34, drawn to compositions, classified in C11B1/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the dried grains can be made by another and materially different process, such as with different coagulants, flocculants, or without flocculants and/or coagulants. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate classification in the art;
Separate status in the art in view of their divergent subject matter;
A different field of search (for example searching classes/subclasses or electronic resources, or employing different search queries); 
Prior art applicable to one invention would likely not be applicable to another invention; and
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Since burden has been established by Examiner, restriction is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 30-34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 5-7, 10-16, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 2012/0125859 in IDS) in view of Schrader et al. (US 2020/0080035).
Regarding claim 1, Collins teaches a method of processing stillage from an ethanol production process, the process comprising treating thin stillage comprising oil, protein, and water upstream of a separation, concentration or evaporation step with at least one coagulant and at least one flocculant, to produce a treated thin stillage comprising solids which include at least a portion of the oil and protein; and subjecting the treated thin stillage to a solid/liquid separation process, to produce a clarified stillage comprising a clarified aqueous phase and a separated solids phase, wherein the separated solids phase comprises at least a portion of the solids from the treated thin stillage (claim 12, [0008]-[0010] and [0033]-[0044]).
Collins defines a coagulant as “a chemical, which induces coagulation, i.e. it induces the initial agglomeration of material suspended within a liquid” ([0017]) but fails to provide the explicit teachings that the coagulant is an inorganic coagulant as listed in the claim. Schrader teaches that a variety of coagulants and flocculants can be used to treat thin stillage with exemplary coagulants/chemicals being alum, ferric sulfate, or ferric chloride ([0023], [0041], and [0061]). As Collins broadly teaches the use of coagulants in general and does not specify the coagulants claimed, one skilled in the art would have found it obvious to look to the art for examples of coagulants used in the treatment of thin stillage. As such, one skilled in the art would have found it obvious to use alum, ferric sulfate, or ferric chloride as the coagulant in Collins as it is a known and used coagulant in the art at the time of invention. 
Regarding claim 3, Collins teaches that the stillage being treated is thin stillage that is treated to form a float layer and that the coagulant and flocculant are added upstream of a concentrating step to produce treated thin stillage ([0033]-[0044]).
Regarding claim 5, Collins teaches that the stillage is divided into solids/float/protein, water, and oil streams ([0033]-[0044]).
Regarding claim 6, Collins teaches solids produced/separated via the process form distiller grains/dried grains/protein ([0038]).
Regarding claims 7 and 10-11, Collins teaches that coagulants are added but fail to teach the coagulant specifically being a blend of an inorganic coagulant and an organic coagulant. Schrader teaches that in treating thin stillage, specific coagulants/chemicals used would include a mix of inorganic coagulants (alum, ferric sulfate, ferric chloride) and polymers of polymers of diallyidimethyl ammonium chloride (polyDADMAC) ([0020]-[0023] and [0041]). Given the broadness of Collins teachings regarding acceptable coagulants, it would have been obvious to look to the art for known coagulants to make coagulant blends as such coagulants are used to treat thin stillage streams and one skilled in the art would use with a reasonable expectation of success in doing so. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
Regarding claims 12-14, Collins teaches that the flocculant is an acrylic acid based anionic flocculant ([0045]-[0050]).
Regarding claims 15-16, Collins teaches adding polyoxyethylene sorbitan monostrearate in order to separate the oil from the solids/water ([0051]).
Regarding claim 20, Collins teaches the separation process including dissolved air flotation (DAF) ([0033]-[0044]).
Regarding claims 21-24, Collins teaches that the separating is performed via heating to 150-212 F and processing with a disk stack centrifuge ([0009]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 2012/0125859 in IDS) in view of Schrader et al. (US 2020/0080035) as applied to claim 5 above, and further in view of Blankenburg et al. (US 2016/0115425.
Regarding claim 17, Collins fails to teach a demulsifying agent/surfactant being an ester of various glycols or glycerols. Blankenburg teaches that various surfactants/demulsifying agents used to treat stillage include poly propylene glycol esters (abstract and [0037]-[0038]). As such, one skilled in the art would have found it obvious to provide the surfactant/demulsifying agent in Blankenburg as it aids in the separation of the oils from the solids/water in a stillage stream. 

Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 2012/0125859 in IDS) in view of Schrader et al. (US 2020/0080035) as applied to claim 5 above, and further in view of Xiao et al. (US 2017/0015938).
Regarding claim 18, Collins teaches adding a surfactant, such as a polysorbate, but fails to teach adding the surfactant/polysorbate with hydrophilic silica. Xiao teaches that adding a surfactant, such as a polysorbate, with hydrophilic silica aids in separating oils in a stillage stream (abstract and [0055]). As such, one skilled in the art would have found it obvious to provide hydrophilic silica with the polysorbate of Collins as it better aids in separating oils from the stillage stream. 
Regarding claim 19, Xiao teaches that the ratio of surfactant/polysorbate to hydrophilic silica is 15:1 to 2:1, which overlaps the range claimed (claim 7).

Claims 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 2012/0125859 in IDS) in view of Schrader et al. (US 2020/0080035) as applied to claim 1 above, and further in view of Gallop (US 2015/0076078 in IDS).
Regarding claims 25-26, Collins discusses the stillage stream comes from an ethanol production process but fails to explicitly state what type of ethanol production process it is. As such, Collins does not teach the ethanol production process being a biofuel process, a spirits distillery process, or a brewery process. Gallop teaches that known ethanol production processes would include a biofuel production process or alcohol production (spirits or brewery processes) ([0004] and [0007]). As such, one skilled in the art would recognize that the generic ethanol production process would include specific ethanol production processes that were known at the time of invention, which would include biofuel and alcohol production processes. 
Regarding claims 27-28, modified Collins teaches that the ethanol production process is a dry grind/milling process for producing biofuel (Collins [0032] and Gallop [0007]).
Regarding claim 29, Collins teaches solids produced via the process form distiller grains/dried grains ([0038]).
Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive. It is noted that the above rejection has been modified to address the added limitation of the specific inorganic coagulant being added to thin stillage instead of stillage in general.
Applicant argues that the addition of an inorganic coagulant shows unexpected results versus flocculant treatment alone. Collins teaches a process for treating thin stillage that includes both a broad coagulant and a flocculant. Schrader teaches that a flocculant and an inorganic coagulant combination is already known in the art. As such, the combination is not new and any choosing an inorganic coagulant would have been an obvious matter as such a combination is already known and used in the art with a reasonable expectation of success. Further, any arguments for unexpected results based on an already known coagulant/flocculant combination would fail as the claimed interaction would be expected based on the same coagulants/flocculants being used in the same manner. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777